DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Applicants' arguments, filed 06/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
New by Amendment
1) Claims 17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fruge et al., (US 2012/0207686) in view of Haught et al., (US 2010/0278991).
Fruge et al. teaches an efficacious combination of “stannous, fluoride, and zinc  ions in combination with a polyphosphate in a low water single phase system that has efficacious delivery of water-unstable actives and/or actives that are reactive with respect to each other in a single phase” (p. 1, para. [0010]).  The dentifrice compositions of Fruge et al. have “a total water content of less than about 10% based on the weight of the composition”.
Suitable zinc ions sources also include zinc tartrate, a zinc salt of an organic acid, and zinc oxide, as per claim 17 (p. 3,para. [0036]). Here, it would have been obvious to use zinc oxide as the zinc ion source given its plain enumeration in the prior art.

 Effective amounts of zinc and stannous ions are taught to be “from at least about 1000 ppm metal ion, preferably about 2,000 pm to about 15,000 ppm” (p. 5, para. [0071]), which is sufficient to address the claimed zinc oxide concentration of from 0.9% to 1.1% by weight.  
The compositions of Fruge et al. also comprise a buffer system “believed to reduce or eliminate precipitation of insoluble tin compounds.  While not intending on being bound by any theory of operation, the inventors believe that an aqueous buffer system, e.g. a citrate buffer system, which may be employed as a premix for the stannous salt to chelate the stannous ions, can reduce or eliminate the precipitation of insoluble tin compounds in the presence of zinc ions and polyphosphate in a low water dentifrice composition” (p. 3, para. [0039]).
	Fruge et al. teaches, “The buffer system may comprise from 1 to 5 wt% of the composition” (p. 3, para. [0038]).
	The compositions are taught to be applied to the tooth surfaces for “whitening, breath freshening, caries prevention, pain relief, gum health, tartar control, erosion control, etc.” (p. 8, para. [0095]), as per claims 20-21.
Fruge et al. teaches as specific embodiment comprising 6% water (orally acceptable vehicle), 0.6% citric acid (buffering system ), 3% trisodium citrate, 2% zinc citrate (source of zinc ions), 0.454% stannous fluoride (source of fluoride ions/source of stannous ions), 7% propylene glycol, 3.0% sodium tripolyphosphate, 2.0% tetrasodium pyrophosphate (inorganic polyphosphate), 0.7% sodium CMC (modified cellulose), 28.846% Glycerin (humectant), Zeodent 115 (silica/abrasive), 1.5% sodium lauryl sulfate (p. 9, Example 1, Formula A).  
Formula B of Table 1 additionally comprises polyplasdone XL-10 (polyvinylpyrrolidone), and xanthan gum, as per claim 17.
The compositions may comprise multiple polyphosphate compositions insofar as it teaches “at least one polyphosphate salt” (p. 3, para. [0032]), wherein the at least one polyphosphate “may comprise from 1 to 10 wt.% of the composition”. 

 However, the prior art does not teach where the polyphosphate is sodium acid pyrophosphate. 

Haught et al. teaches oral care compositions comprising “sodium acid pyrophosphate” as a suitable source of pyrophosphate along with tetrasodium pyrophosphate (see p. 6, para. [0059]).  The sodium acid pyrophosphate of Haught et al. is utilized as an antitartar agent.

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add sodium acid pyrophosphate as a source of polyphosphate and/or an antitartar agent to the compositions of Fruge based on its suitability for its intended use, as taught by Haught et al.

Previous
2) Claims 17, 20, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Fruge et al., (US 2012/0207686).
Fruge et al. teaches an efficacious combination of “stannous, fluoride, and zinc  ions in combination with a polyphosphate in a low water single phase system that has efficacious delivery of water-unstable actives and/or actives that are reactive with respect to each other in a single phase” (p. 1, para. [0010]).  The dentifrice compositions of Fruge et al. have “a total water content of less than about 10% based on the weight of the composition”.
Suitable zinc ions sources also include zinc tartrate, a zinc salt of an organic acid and zinc oxide, as per claim 17 (p. 3,para. [0036]). 
 Effective amounts of zinc and stannous ions are taught to be “from at least about 1000 ppm metal ion, preferably about 2,000 pm to about 15,000 ppm” (p. 5, para. [0071]), which is sufficient to address the claimed zinc oxide concentration of from 0.9% to 1.1% by weight.  
The compositions of Fruge et al. also comprise a buffer system “believed to reduce or eliminate precipitation of insoluble tin compounds.  While not intending on being bound by any theory of operation, the inventors believe that an aqueous buffer system, e.g. a citrate buffer system, which may be employed as a premix for the stannous salt to chelate the stannous ions, can reduce or eliminate the precipitation of insoluble tin compounds in the presence of zinc ions and polyphosphate in a low water dentifrice composition” (p. 3, para. [0039]).
	Fruge et al. teaches, “The buffer system may comprise from 1 to 5 wt% of the composition” (p. 3, para. [0038]).
	The compositions are taught to be applied to the tooth surfaces for “whitening, breath freshening, caries prevention, pain relief, gum health, tartar control, erosion control, etc.” (p. 8, para. [0095]), as per claims 20-21.
Fruge et al. teaches as specific embodiment comprising 6% water (orally acceptable vehicle), 0.6% citric acid (buffering system ), 3% trisodium citrate, 2% zinc citrate (source of zinc ions), 0.454% stannous fluoride (source of fluoride ions/source of stannous ions), 7% propylene glycol, 3.0% sodium tripolyphosphate, 2.0% tetrasodium pyrophosphate (inorganic polyphosphate), 0.7% sodium CMC (modified cellulose), 28.846% Glycerin (humectant), Zeodent 115 (silica/abrasive), 1.5% sodium lauryl sulfate (p. 9, Example 1, Formula A).  
Formula B of Table 1 additionally comprises polyplasdone XL-10 (polyvinylpyrrolidone), and xanthan gum, as per claim17.
This embodiment is not anticipatory insofar as zinc oxide is not the preferred source of zinc ions; however, Fruge et al. teaches zinc oxide, an insoluble source of zinc ions, as a suitable source of zinc ions for the compositions (see p. 3, para. [0036]).
It would have been obvious to use zinc oxide as the zinc ion source given its plain enumeration in the prior art.
Claim 17 has been amended to recite “0-5 wt% Sodium acid pyrophosphate”.  Since the concentration of sodium acid pyrophosphate can be zero (0), it reads as an optional component.  The claims remain rejected where sodium acid pyrophosphate is 0% insofar as Fruge et al. does not teach sodium acid pyrophosphate.

2) Claims 17, 20, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al., (US 2007/0053849) in view of Fruge et al., (US 2012/0207686).
Doyle et al. teaches oral care compositions and methods “for effective treatment and prevention of bacteria-mediated diseases and conditions in the oral cavity and for modulating host reaction to bacterial pathogens present in the oral cavity and to the toxins, endotoxins, inflammatory cytokines and mediators released by or prompted by these pathogens” (clms. 20-21)(Abstract).
	Doyle et al. teaches a specific embodiment of a single phase (clm. 16) dentifrice comprising stannous chloride (source of stannous ions), 5% zinc oxide (insoluble source of zinc ions), sodium fluoride (source of fluoride ions), sodium gluconate, sorbitol, hydroxyethyl cellulose, 1.2% Na CMC, carrageenan, 20% silica abrasive, titanium dioxide, 4% SLS (surfactant), NaOH, and water (~20%) (p. 16-17, para. [0143], Example IIC).  
The compositions of Doyle et al. further comprise stannous compounds for their anti-bacterial properties (p. 2, para. [0015]), e.g. SnF2 (stannous fluoride) (p. 11, para. [0095]); “water (from about 2% to about 45%)” (p. 10, para. [0092]); chelating agents such as “citric acid”, “preferably from about 1.0% to about 2.5%”; citric acid and sodium citrate (aka trisodium citrate) are also taught to be present as a buffering agent “preferably from about 1.5% to about 3” (p. 13, para. [0115]), as per claims 1, 11 and 17; a zinc salt of an organic acid (clm. 6) insofar as it teaches zinc carbonate (p. 16, Example IIA); pyrophosphate, e.g. tetrasodium pyrophosphate, “Disodium dihydrogen pyrophosphate (Na2H2P2O7)” a.k.a. sodium acid  pyrophosphate, as per claims 17 (p. 11, para. [0101]); polyvinyl pyrrolidone, as per claim 12 (p. 12, para. [0106]); humectants selected from glycerin, polyethylene glycol, propylene glycol, as per claims 14, 17, which may be present from 0% to 70%of the composition (p. 13, para. [0120]); xanthan gum, as per claims 17 (p. 13, para 0116]); cocamidopropyl betaine, as per claims 17 (p. 14 para. [0129]); silica, as per claims 17 (p. 12, para. [0111]); tripolyphosphate, as per claims 17 (p. 11, para. [0101]).
The prior art further teaches a concentration range of “from about 0.01% to about 20% by weight” for the antibacterial agent (p. 9, para. [0072]), where antibacterial agents include zinc oxide (see Table II at p. 8).

Accordingly, it would have been obvious for the compositions to comprise an orally acceptable vehicle, a source of fluoride, a source of stannous ions, zinc oxide in an amount of from 0.9% to 1.1% by weight, 0.5-4% by weight citric acid, and less than 15% by weight of water.

Fruge et al. provides motivation for limiting the amount of water to less than 15%.

Fruge et al. teaches, “water will generally comprise less than about 10%” so that the “[p]olyphosphate and actives such as fluoride and stannous are not dissolved”, but “may be dissolved in the present compositions in other low polar solvents . . . In either case, the actives remain stable in the compositions during storage” (p. 4, para. [0048]).
Additionally, Fruge et al. teaches adding a buffer system “to reduce or eliminate precipitation of insoluble tin compounds.  While not intending on being bound by any theory of operation, the inventors believe that an aqueous buffer system, e.g. a citrate buffer system, which may be employed as a premix for the stannous salt to chelate the stannous ions, can reduce or eliminate the precipitation of insoluble tin compounds in the presence of zinc ions and polyphosphate in a low water dentifrice composition” (p. 3, para. [0039]). Polyphosphates include sodium tripolyphosphate (p. 9, Example 1, Formula A).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a total water content of less than 15% by weight for the compositions of Doyle, since Doyle teaches a concentration for water of about 2% to about 45%, and Fruge teaches a low water system (10% or less) for stabilizing actives during storage.

3) Claims 17, 20, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al., (WO 94/14407) in view of Fruge et al., (US 2012/0207686).
Montgomery et al. teaches “compositions for treating or preventing dental plaque, calculus and gingivitis [clms. 20-21], or malodor of the oral cavity, comprising (a) (i) a source of a safe and effective amount of zinc ions; (ii) a source of citrate ions; and (iii) on or more anticalculus agents selected from the group consisting of pyrophosphate, phosphonate, diphosphonate and pharmaceutically-acceptable linear condensed polyphosphates” (Abstract).
Montgomery discovered, “By carefully formulating zinc and pyrophosphate-containing compositions, applicants have surprisingly found that the level of zinc in an oral composition ca be increased, thus increasing the corresponding anticalculus effect” (p. 2, lines 23-26).
Montgomery et al. teaches a specific embodiment comprising 21.17% sorbitol (humectant), 2% PEG-6, 0.34% citric acid, 2.42% sodium citrate (buffering system), 0.81% zinc oxide, 12.71% tetrapotassium pyrophosphate, 3.32% sodium acid pyrophosphate, 3.19% tetrasodium pyrophosphate, 0.24% sodium fluoride (source of fluoride ions), 0.46% sodium saccharin, 0.5% titanium dioxide, 22% silica (abrasive), 9% glycerin (humectant), 1% carboxymethylcelluose, 4% sodium lauryl sulfate (surfactant), 1.1% flavor, q.w water (14.74%) (orally acceptable vehicle) (p. 14-15, Example II).
The amount of citric acid can be modified to fall within the claimed range insofar as Montgomery teaches specific embodiments comprising 0.69%, 0.51%, 1.03, and 1.46% citric acid (see Examples I, and III-VI at p. 14). 
Here the amount of zinc oxide appears to be close enough to the claimed of from 0.9% to 1.1% by weight range to expect the same properties.  However, the amount of zinc oxide may be adjusted to fall within the claimed range insofar as Montgomery et al. teaches a range of “from about 0.005 to about 5%” for zinc (p. 4, lines 31-36).
The compositions are also taught to include polyvinylpyrrolidone and a gum, as per claim 12 (see p. 9 line 34 “natural gums” and p. 1, line 4 “polyvinylpyrrolidone”); propylene glycol and glycerin from “about 2% to about 55%”, as per claim 17 (p. 10, lines 20-27).
The reference teaches “Sodium Tripolyphosphate” as a suitable source of polyphosphate (see p. 17, Examples XII-XVI).

The prior art is not anticipatory insofar as it does not require a source of stannous ions.
Fruge et al. teaches an efficacious combination of “stannous, fluoride, and zinc  ions in combination with a polyphosphate in a low water single phase system that has efficacious delivery of water-unstable actives and/or actives that are reactive with respect to each other in a single phase” (p. 1, para. [0010]).  
Stannous fluoride, taught therein as a suitable source of stannous ions (p. 3, para. [0036]), which may be present form “about 0.1% to about 5%” (p. 5, para. [0067]) “are known to be effective anti-microbial agent” as well as “provide anti-gingivitis and anti-plaque benefits” and “reduce sensitivity” (p. 1, para. [0002]).
  Fruge et al. teaches,”a citrate buffer system which may be employed as a premix for the stannous salt to chelate the stannous ions, can reduce or eliminate the precipitation of insoluble tin compounds in the presence of zinc ions and polyphosphate in a low water dentifrice composition” (p. 3, para. [0039]).
Fruge et al. also provides motivation for limiting the amount of water within the claimed range insofar as it teaches, “water will generally comprise less than about 10%” so that the “[p]olyphosphate and actives such as fluoride and stannous are not dissolved”, but “may be dissolved in the present compositions in other low polar solvents . . . In either case, the actives remain stable in the compositions during storage” (p. 4, para. [0048]). Polyphosphates include sodium tripolyphosphate (p. 9, Example 1, Formula A).


It would have been obvious to a person having ordinary skill in the art at the time of applicants filing to add a source of stannous ions to the compositions of Montgomery et al. for the advantage of its anti-microbial, anti-gingivitis , anti-plaque and reduction of sensitivity benefits, as taught by Fruge et al. The artisan would have reasonably expected success with the addition since the compositions of Montgomery et al. necessarily include a citrate buffer system as taught in Fruge et al.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Yu et al. US 2009/0142282 and Day et al. US 2006/0099152.  
1) Yu et al. is pertinent for teaching zinc containing dentifrice compositions having a buffer system (abstract), wherein the compositions comprise one or more slightly soluble zinc compounds such as zinc oxide (col. 2, line 19). The buffering agent of Yu et al. is one “that produces a significantly and unexpectedly enhanced bioavailability of zinc” (col. 1, lines 64-67).  
“Bioavailability is the amount of zinc ion present in a dentifrice slurry after 60 seconds of mixing” (col. 8, lines 12-15). 
Yu et al. teaches, “Suitable buffers for use in this invention include citric acid-sodium citrate . . . in amounts up to about 1% w/w, preferably from about 0.05 to about 0.75%” (col. 3, lines 1-9).  
Additionally, Yu et al. provides a showing where the buffer system delivered approximately 30% more zinc than the comparative example even though it had the same amount of zinc (Id. Table 2 and lines 35-46).


2) Day et al. is pertinent for teaching “insoluble materials such as zinc oxide can provide soluble zinc salts if used in conjunction with other soluble materials, such as zinc oxide/sodium citrate combination described in WO 94/14407” (p. 1, para. [0009]).
 
Response to Arguments
	Applicant postulates, “the Board never addressed the merits of Applicant’s argument that none of the cited art discloses or suggests an oral care composition comprising zinc oxide . . . in the claimed concentrations” (p. 4).
	The Examiner disagrees.
	The Board clearly stated, “we agree with the Examiner that Fruge specifically teaches the use of each of the claimed elements, including zinc oxide, in amounts overlapping those recited in the claims” (Decision filed 4/20/2022 at p. 7, 2nd paragraph).
Note: the phrase “each of the claimed elements” would have included claim 17.

Nonstatutory Obvious-type Double Patenting--Previous
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 17, 20, 21 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/538,285 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim compositions comprising an orally acceptable vehicle, stannous ions, zinc ions, fluoride ions, an acid, and less than 15% by weight of water. The acid of the ‘285 applications can be citric acid. Citric acid is recited in claims 3, 15 and 16 of the ‘285 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612